FILED
                           NOT FOR PUBLICATION
                                                                            AUG 03 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RANDY LIU; et al.,                               No. 14-35202

              Plaintiffs - Appellants,           D.C. No. 3:12-CV-00484-BR

 v.
                                                 MEMORANDUM*
NORTHWEST TRUSTEE SERVICES,
INC.,

              Defendant,

 and

FEDERAL NATIONAL MORTGAGE
ASSOCIATION,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                     Argued and Submitted November 6, 2015
                                Portland, Oregon




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                            Page 2 of 2
Before: BERZON and WATFORD, Circuit Judges, and SOTO,** District Judge.

      The district court properly entered summary judgment for the defendants

and denied the plaintiffs’ motion for leave to amend their complaint as futile. The

plaintiffs argue that the foreclosure sale of their property was invalid because the

notice of sale that they received did not identify the proper beneficiary of the trust

deed. However, the Oregon Trust Deed Act forbids post-sale challenges based on

this technical defect, for the reasons stated in Woods v. U.S. Bank N.A., __ F.3d __

(9th Cir. 2016). See Or. Rev. Stat. § 86.797(1) (formerly § 86.770(1)).

      AFFIRMED.




       **
              The Honorable James Alan Soto, United States District Judge for the
U.S. District Court for the District of Arizona, sitting by designation.